DETAILED ACTION
This Office Action is in response to the communication filed on 05/03/2022.
The objection to claim 10 has been withdrawn in view of amendments of the claim. 
The rejections of claims 10-16 under 35 U.S.C. 101 have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Kamal Arvind (Reg. No. L0799) on 05/21/2022.
The application has been amended as follows:
Claim 1: 
	Lines 12-15: replace "and wherein a network access device retrieves and store the network controls and the flow identifier for the user session from the plain text user session." with --wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session.--
Claim 10: 
	Lines 1-3: replace "A non-transitory computer-readable medium that stores a set of instructions which when executed perform a method comprising:" with --A non-transitory computer-readable medium that stores a set of instructions which when executed by a processor perform a method comprising:--
	Lines 17-18: replace "and wherein a network access device retrieves and store the network controls and the flow identifier for the user session from the plain text user session." with --wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session.--
Claim 17: 
	Lines 3-4: replace "a processing unit coupled to the memory storage, wherein the processing unit is operative to:" with --a processor coupled to the memory storage, wherein the processor is operative to:--
	Lines 12-19: replace "redirect the application access request to a plain text user session, wherein redirecting the application access request to the plain text user session comprises creating the plain text user session corresponding to the application access request and redirecting the application access request to the plain text user session, wherein the plain text user session comprises the network controls and a flow identifier for the user session, and wherein a network access device retrieves and store the network controls and the flow identifier for the user session from the plain text user session." with --redirect the application access request to a plain text user session, wherein the processor being operative to redirect the application access request to the plain text user session comprises the processor being operative to create the plain text user session corresponding to the application access request and redirect the application access request to the plain text user session, wherein the plain text user session comprises the network controls and a flow identifier for the user session, wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session.--
Claim 18: 
	Line 1: replace "the processing unit" with --the processor--
Claim 19: 
	Line 1: replace "the processing unit" with --the processor--
	Line 3: replace "the processing unit" with --the processor--
Claim 20: 
	Line 1: replace "the processing unit" with --the processor--
	Line 3: replace "the processing unit" with --the processor--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "redirecting the application access request to a plain text user session, wherein redirecting the application access request to the plain text user session comprises creating the plain text user session corresponding to the application access request and redirecting the application access request to the plain text user session, wherein the plain text user session comprises the network controls and a flow identifier for the user session, wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 10: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 10: "redirecting the application access request to a plain text user session, wherein redirecting the application access request to the plain text user session comprises creating the plain text user session corresponding to the application access request and redirecting the application access request to the plain text user session, wherein the plain text user session comprises the network controls and a flow identifier for the user session, wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session" in combination with other limitations as a whole and in the context recited in claim 10.
Regarding independent claim 17: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 17: "redirect the application access request to a plain text user session, wherein the processor being operative to redirect the application access request to the plain text user session comprises the processor being operative to create the plain text user session corresponding to the application access request and redirect the application access request to the plain text user session, wherein the plain text user session comprises the network controls and a flow identifier for the user session, wherein a network access device retrieves and stores the network controls and the flow identifier for the user session from the plain text user session, and wherein the network access device applies the network controls to the user session" in combination with other limitations as a whole and in the context recited in claim 17.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436